Case 1:21-cv-00586-APM Document 32-1 Filed 07/27/21 Page 1 of 5




               Exhibit A
         Case 1:21-cv-00586-APM Document 32-1 Filed 07/27/21 Page 2 of 5




                                               July 23, 2021


Brian M. Boynton
Acting Assistant Attorney General, Civil Division
U.S. Department of Justice
950 Pennsylvania Avenue, N.W.
Washington, DC 20530-0001

Dear Mr. Boynton:

       I am writing regarding the June 11, 2021, letter from Acting United States Attorney
Channing D. Phillips to House General Counsel Douglas N. Letter about Swalwell v. Trump, 1:21-
cv-00586-APM (D.D.C.). Mr. Letter has forwarded this communication to me since I chair the
Committee on House Administration. I note that subsequently, Representative Mo Brooks filed a
motion with the court pursuant to 28 U.S.C. § 2679(d)(3) seeking the court’s certification that he
“was acting within the scope of his office or employment as a Member of Congress (and, hence,
employee of the United States of America) … with respect to all or some Swalwell Complaint
Counts.”1

        In general, official conduct by Members of the House of Representatives is subject to a
range of restrictions imposed by federal law, House Rules, and regulations of various House
committees and entities. In the 116th Congress, all Members of the House were required to
complete annual ethics training, which includes training in the “Code of Official Conduct and
related House rules.”2 Also, Representative Brooks acknowledges these limitations in his motion,
stating that,

        Pursuant to U.S. Constitution Article I, Section 5 and via its rules and procedures, Brooks
        is subject to the will and rules of the House. By way of example but not limitation, the
        House controls … what Brooks may or may not say on the House Floor, what ethical
        obligations control Brooks’ conduct, whether Brooks may be expelled from Congress, and
        the like.3




1
  Def.’s Pet. to Certify Def. Mo Brooks was Acting Within the Scope of His Office or Employment 1, ECF No. 20
(docketed July 2, 2021).
2
  House Rule XI, cl. 3(a)(6)(B)(ii).
3
  Def.’s Pet. 5, ECF No. 20.
         Case 1:21-cv-00586-APM Document 32-1 Filed 07/27/21 Page 3 of 5

                                                                                                     Page 2 of 4


       Among other things, the standards of conduct that apply to Members place limitations on
whether Members are authorized to engage in certain activity on official time, in official space,
and using official funds. Conduct that violates a criminal statute, that is personal in nature, or that
is primarily campaign or political in nature is outside the scope of a Member’s official and
representational duties.

       Conduct that violates a criminal statute is outside the scope of official duties. Whether or
not Representative Brooks’s conduct was a violation of criminal law is a question to be answered
by prosecutors and juries, so it is not addressed here.

       Conduct that is personal in nature is outside the scope of official duties. Members face
numerous restrictions on the use of official resources for personal activity, as the Committee on
House Administration and other authorities advise Members.4 None have suggested that
Representative Brooks’s conduct was personal in nature, so that is not addressed here.

        Conduct that is campaign or political in nature is also outside the scope of official duties
and not permissible official activity. For example, regulations of the Committee on House
Administration provide that a Member may use their official funds only for “official and
representational expenses,” and “may not pay for campaign expenses” or “campaign-related
political party expenses with such funds.”5

         Similarly, the Committee on Ethics notes that, “Official resources of the House must, as a
general rule, be used for the performance of official business of the House, and hence those
resources may not be used for campaign or political purposes.”6 For purposes of this rule, “official
resources” includes not only official funds, but “goods and services purchased with those funds,”
“House buildings, and House rooms and offices,” “congressional office equipment,” “office
supplies,” and “congressional staff time.”7 The limitations on the authorized use of official time
and space for campaign or political purposes extends to activities such as “the drafting of campaign
speeches, statements, press releases, or literature.”8 Moreover, the scope of campaign or political
activities that may not be conducted with official resources is not limited to the Member’s own re-
election campaign. As the Committee on Ethics explains:

        Members and staff should be aware that the general prohibition against campaign or
        political use of official resources applies not only to any Member campaign for re-election,
        but rather to any campaign or political undertaking. Thus the prohibition applies to, for
        example, campaigns for the presidency, the U.S. Senate, or a state or local office, and it
        applies to such campaigns whether the Member is a candidate or is merely seeking to
        support or assist (or oppose) a candidate in such a campaign.9

4
  See e.g. Comm. on H. Admin, Members’ Congressional Handbook 117th Cong. (adopted July 25, 2018, updated
July 2, 2021) [hereinafter Members’ Handbook].
5
  Members’ Handbook 2; see also 31 U.S.C. § 1301(a).
6
  Comm. on Ethics, “General Prohibition Against Using Official Resources for Campaign or Political Purposes,”
available at https://ethics.house.gov/campaign/general-prohibition-against-using-official-resources-campaign-or-
political-purposes.
7
  Id.
8
  Id.
9
  Id.
         Case 1:21-cv-00586-APM Document 32-1 Filed 07/27/21 Page 4 of 5

                                                                                                     Page 3 of 4


        In his motion, Representative Brooks represents to the court that he intended his January
6, 2021, speech to incite action by the thousands of attendees with respect to election activity.
Representative Brooks states that he sought “to encourage Ellipse Rally attendees to put the 2020
elections behind them (and, in particular, the preceding day’s two Georgia GOP Senate losses) and
to inspire listeners to start focusing on the 2022 and 2024 elections, which had already begun.” 10
For example, Representative Brooks affirms that in his speech, he said, “Today is a time of
choosing, and tomorrow is a time for fighting.”11 According to Representative Brooks, the first
half of that statement, “Today is a time of choosing,” is not a “call for violence,” but is instead a
reference to “[w]hich Senators and Congressmen to support, and oppose, in future elections.”12
Further, he explains that the second half of that statement, “tomorrow is a time for fighting,” is a
reference to “fighting” “[t]hose who don’t vote like citizens prefer … in future elections, as is
emphasized later in the speech.”13

         Similarly, Representative Brooks also declares that in his speech, he said, that “the 2022
and 2024 elections are right around the corner” and that “As such, today is important in
another way, today is the day American patriots start taking down names and kicking ass.”14
As he said “the 2022 and 2024 elections are right around the corner,” Representative Brooks
withdrew a red cap that stated “FIRE PELOSI” from his coat, donned the cap, and wore it for the
remainder of his speech.15 Representative Brooks says that, “The phrase, ‘As such’ emphasizes
that the second sentence is in the context of the first sentence’s ‘2022 and 2024 elections’ time
frame … and the desire to beat offending Republicans in those elections!”16 He asks and answers
his own question about the timing: “When do citizens kick those Republican asses? As stated in
the first sentence, in the ‘2022 and 2024 elections that are right around the corner.’” 17 He later
affirms that, “My ‘kicking ass’ comment referred to what patriotic Republicans needed to do in
the 2022 and 2024 elections and had zero to do with the Capitol riot.”18

       Representative Brooks proclaims that his message was, “Once we get and ‘take down’ their
names, our task is to ‘kick their ass’ in the 2022 and 2024 elections.”19 Representative Brooks
summarizes to the court his speech’s purpose and its request of rally attendees this way:

               As the transcript of my Ellipse Speech establishes, the only ‘clear call to action’ I
        requested of the Ellipse Rally attendees was to:

                      •   Chant ‘USA’, thus exercising their First Amendment Rights
                      •   Take down the names of those Congressmen and Senators they want to beat
                          in the 2022 & 2024 elections

10
   Def.’s Pet. 19, ECF No. 20.
11
   Def.’s Pet. 14, ECF No. 20 (emphasis original).
12
   Def.’s Pet. 14 n.21, ECF No. 20.
13
   Def.’s Pet. 14 n.22, ECF No. 20 (emphasis original).
14
   Def.’s Pet. 16, ECF No. 20 (emphasis original).
15
   Campaign 2020: Rally on Electoral College Certification (C-SPAN television broadcast Jan. 6, 2021) (see
portion of speech by Rep. Brooks at 44:12) available at https://www.c-span.org/video/?507744-1/rally-electoral-
college-vote-certification.
16
   Def.’s Pet. 16 n.28, ECF No. 20 (emphasis and ellipses original).
17
   Def.’s Pet. 16-17 n.28, ECF No. 20 (emphasis original).
18
   Def.’s Pet. 54, ECF No. 20.
19
   Def.’s Pet. 57, ECF No. 20.
            Case 1:21-cv-00586-APM Document 32-1 Filed 07/27/21 Page 5 of 5

                                                                                           Page 4 of 4


                        •    In the 2022 & 2024 elections, beat (kick the ass of) those Congressmen and
                             Senators whose names were taken down (because they did not vote the way
                             Ellipse Rally attendees believed they should vote).20

        Essentially, in deflecting the allegation that his speech was an incitement to violence,
Representative Brooks has sworn under oath to the court that his conduct was instead in
furtherance of political campaigns. As noted, standards of conduct that apply to Members and
precedents of the House are clear that campaign activity is outside the scope of official duties and
not a permissible use of official resources.

           If you have any questions, please contact the Committee at (202) 225-2061.

                                                   Sincerely,




                                                   Zoe Lofgren
                                                   Chairperson


CC:        Representative Mo Brooks
           Ranking Member Rodney Davis, Committee on House Administration
           Douglas N. Letter, General Counsel to the House of Representatives




20
     Def.’s Pet. 59, ECF No. 20.
